Citation Nr: 1746522	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-25 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for atopic dermatitis.


REPRESENTATION

Appellant represented by:	Alan A. Watt, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified before the undersigned during a July 2016 videoconference hearing.  A transcript of that hearing is of record.

In November 2016, the Board remanded the claim for further development.  In light of the medical examination conducted, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDING OF FACT

During the appeal period, the Veteran's atopic dermatitis has required systemic therapy.


CONCLUSION OF LAW

The criteria for an increased rating of 60 percent, but not higher, for atopic dermatitis, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in October 2009.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  The Veteran has not identified, and the file does not otherwise indicate, that there are any additional records that should be obtained prior to the appeal being adjudicated by the Board.  Thus, the Board finds that the duty to assist has been satisfied to the extent possible and further attempts to obtain records would be futile. 

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in March 2017.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinions are adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.   Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's atopic dermatitis is rated under 38 C.F.R. §4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. 4.118, Diagnostic Code 7806 (2016).

Systemic therapy is defined as treatment affecting the body as a whole, while topical therapy is defined as treatment particular to a defined surface area and affecting only that area.  In interpreting Diagnostic Code 7806, systemic therapy will be distinguished from topical therapy based on the scale of the treatment and how much of the body is affected by the treatment.  A topical corticosteroid treatment could meet the definition of systemic therapy if it is administered on a large enough scale such that it affects the body as a whole, but all applications of topical corticosteroids do not necessarily amount to systemic therapy.  The use of a topical corticosteroid will be considered either systemic therapy or topical therapy based on the factual circumstances of each case.  Johnson v. Shulkin, No. 16-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  

At a November 2009 VA examination, the Veteran reported flare-ups that occurred twice a year, and lasted months at a time.  The flare-ups typically occurred in autumn and winter, and were associated with intense pruritis.  The Veteran reported that the symptoms interfered with sleep.  The examiner noted the Veteran had been on multiple medications over the years, including prescription mittens for scratching.  These medications did not seem to help in terms of pruritis and excoriations.  The examiner noted the Veteran used both systemic and topical therapy, including two oral antihistamines for itching, and topical corticosteroids for the face, scalp, knees, arms, and trunk.  The Veteran had also used intermuscular injections of steroids previously.  On examination, the cheeks showed areas of hyperpigmentation measured five centimeters by five centimeters.  There was also hyperpigmentation on the anterior tibial areas bilaterally.  There was scaling, papules, and licenification on the forearms.  There were papules and excortications on the abdomen, lower back, buttock area, and thighs.  No lesions were noted on the hands, feet, or scalp.  The examiner noted a generalized dryness throughout.  The examiner diagnosed atopic dermatitis, and found it affected 40 percent of total body area, and 10 percent of exposed areas.  The examiner noted that the dermatitis only partially responded to treatment, and that it interfered with the Veteran's activities of daily living.

At an October 2010 VA examination, the Veteran reported erythematous plaque with scales and intense itching all over the body.  The Veteran also reported sleep disturbances due to itching.  The Veteran used both oral antihistamines and topical corticosteroid treatments for his body.  On examination, the examiner found hyperpigmented, dark brown, thickened skin on both cheeks.  There were also hyperpigmented, dark patches on the upper back.  There were erythematous plaques with scales on the anterolateral aspect of both arms.  There were erythematous plaques with erosion, scaling, and signs of excoriation on the abdomen close to the umbilicus.  The examiner diagnosed severe eczematous dermatitis all over the body, noting it affected 30 percent of the entire body, and 10 percent of exposed areas.  

At a January 2013 VA examination, the Veteran reported a constant, itchy rash on the face, neck, and torso.  The itching caused difficulty sleeping.  On examination, there were dry abrasions from scratching, purpuric macular rash on the cheeks, and red macular dry rash on the abdominal area.  The Veteran's treatment included oral antihistamines on a constant or near-constant basis, and topical corticosteroids on a constant or near-constant basis.  The examiner diagnosed atopic dermatitis, and found it affected less than 5 percent of both total body area and exposed area.  

At a July 2016 hearing, the Veteran reported that the skin condition has not gotten better since the original diagnosis in 1981.  The Veteran stated that the dermatitis flared up in the winter, and that during flare-ups the dermatitis covered over half of his body, including his face, head, buttocks, chest, back, arms, legs, and feet.  The Veteran reported that at times his skin bled from scratching.  He also stated he wore long sleeves and pants to protect his arms and legs.  The Veteran reported he had used steroid injections in the past, but that his doctor allowed only up to three shots per year due to side effects.  The Veteran reported otherwise using topical steroid treatments. 

At a February 2017 VA examination, the Veteran reported difficulty sleeping because of the itching caused by the dermatitis.  He also reported that at times his skin bled from scratching.  The Veteran reported the dermatitis flares-up, especially in the winter.  During flare-ups, the Veteran received steroid injections, oral, and topical corticosteroids.  The examiner noted that the Veteran was treated with systemic corticosteroids for less than six weeks total during the past 12 months, antihistamines constantly or near constantly, and topical corticosteroids constantly or near constantly.  The examiner diagnosed dermatitis and eczema, and found it affected more than five but less than 20 percent of the total body area, and less than 5 percent of exposed area.  

At a March 2017 VA examination, the examiner found scattered patches of dry, scaly, excoriated skin on the lower abdomen, lower back, face, arms, and legs.  There were smaller patches of lichenified plaques on the abdomen, and hyperpigmented scarring on both anterior legs.  The Veteran also had red, scaly patches on the forehead hairline and eyebrows.  The examiner diagnosed atopic dermatitis, affecting 20 to 40 percent of the total body area, and less than 5 percent of exposed area.  The examiner also diagnosed seborrheic dermatitis on the head, affecting one percent of exposed surface area.  The examiner noted systemic and topical treatment, including oral corticosteroids used less than six weeks within the prior 12 months, oral antihistamines taken constantly or near constantly, topical corticosteroids used constantly or near constantly, and antifungal shampoo for seborrheic dermatitis used six weeks or more within the prior 12 months, but not constantly.

VA medical records during the appeal period show the Veteran underwent ongoing dermatological treatment for atopic dermatitis.  VA medical records generally mirrored the findings of the VA examination reports.  Specifically, the Veteran consistently reported moderate to severe symptoms of atopic dermatitis on the scalp, face, arms, legs, and abdomen, chest, and back.  The Veteran consistently used antihistamines and topical corticosteroids all over the body on a daily basis.  The Veteran experienced flare-ups multiple times per year, and received steroid injections and oral corticosteroids during flare-ups.  While treatment helped calm symptoms, the Veteran never experienced full relief.  

In light of the evidence of record, the Board finds that a 60 percent rating is warranted for atopic dermatitis affecting the entire body.  The Board notes that the atopic dermatitis consistently affected no more than 40 percent of the body during the appeals period.  However, the Board finds topical corticosteroids in this case are used on a large enough scale such that it affects the body as a whole, and amounts to systemic therapy.  While the Diagnostic Code 7806 distinguishes between systemic and topical treatment, the nature of the Veteran's disability is such that it affects multiple areas of the body, including the head, face, arms, legs, chest, abdomen, and back.  The Veteran uses that treatment on a constant or near constant basis.

The remaining diagnostic codes related to the skin pertain to disabilities such as acne, leishmaniasis, tuberculosis luposa, bullous disorders, psoriasis, and others, are not relevant to this analysis, as there is no evidence that the Veteran has those conditions.  The regulations do not provide for a higher rating for dermatitis.

Based on the above evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the rating criteria for a 60 percent rating, but not higher, for atopic dermatitis are met for the entire appeal period.  38 C.F.R. §4.118, Diagnostic Code 7806 (2016).


ORDER

Entitlement to a 60 percent rating, but not higher, for atopic dermatitis, is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


